DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest a CMP system with a monolithic platen formed of a single piece of material with a continuously non-concave top surface having no holes therein where the platen comprises a first portion and a second portion where the first portion has a different diameter that the second portion as recited in claim 1. Likewise, the prior art of record fails to teach or fairly suggest a CMP system with a platen formed of a single piece of material with a continuously non-cave top surface having no holes where the platen has a first and second portion here the first and second portions have different diameters where the first and second portions form the single piece of material such that no interface exists between the first and second portions as recited in claim 10. Finally, the prior art of record fails to teach or fairly suggest a CMP system with a monolithic platen formed of a single piece of material with a continuously non-concave top surface having no holes where the first and second portions form the single piece of material such that no interface exists between the first and second portions and an upper platen and lower platen with different diameters and are formed from two separate pieces as recited in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716